Citation Nr: 0520561	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for Hodgkin's disease.

2. Entitlement to secondary service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active military service from March 1988 to 
March 1989.

One of the matters the Board of Veterans' Appeals 
(hereinafter the Board) must address is which issue or issues 
are properly before it at this time. Under 38 U.S.C.A. 
§ 7105(a) (West 2002), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran. In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This matter originally came before the Board on appeal from 
rating decisions of November 1989 and May 1990 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  In October 1991 and September 1992, 
the Board remanded the claim for the purpose of obtaining 
additional medical information.

After the claim was returned to the Board and upon developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a February 1997 letter of the 
additional evidence developed, and provided the 
veteran/representative an opportunity to respond.  Additional 
arguments or comments were not forthcoming, and in May 1997, 
the Board rendered a decision from which the veteran appealed 
to the United States of Appeals for Veterans Claims (Court).

In February 1998, the Court upheld the Board's decision with 
respect to the issue of entitlement to service connection for 
a heart disability.  The other issues before the Board at 
that time (an increased evaluation for a left knee 
disability, entitlement to secondary service connection for a 
right knee condition, and service connection for Hodgkin's 
disease) were remanded for further development.  The Board 
remanded the claim to the RO in July 1998 so that the VA 
could further develop the claim.

The Board received the claims folder after the remand and in 
May 1999 issued a decision on the merits of the remaining 
claims. In that decision, the Board found that the veteran 
had not submitted a well-grounded claim with respect to the 
issue of entitlement to service connection for Hodgkin's 
disease. Also, the Board concluded that service connection 
for a right knee disability, either on a direct or secondary 
basis, was not warranted. An increased evaluation during the 
appeal period for a left knee disability was also denied.

The veteran was once again notified of the Board's decision 
and she again appealed to the Court for review. The Court, in 
April 2001, issued an order that vacated the May 1999 Board 
decision. In its non-precedential order, the Court found that 
a remand was proper in order to provide the Board with an 
opportunity to readjudicate the issue of service connection 
for Hodgkin's disease under the Veterans Claims Assistance 
Act of 2000 (VCAA), enacted after the Board's May 1999 
decision. The Court also found that, with respect to the 
other issues, that additional development was necessary. 
Hence, the Court instructed the Board to remand the claim in 
accordance with its instructions. The Board remanded this 
case again in August 2002 to meet the requirements of the 
Court.

In August 2002, the Board cited the following claims: (1) 
entitlement to secondary service connection for a right knee 
disorder; (2) entitlement to service connection for Hodgkin's 
disease; (3) entitlement to an evaluation in excess of 10 
percent for the residuals of a partial medial meniscectomy of 
the left knee, prior to June 10, 1991, on appeal from an 
initial grant of service connection; and (4) entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
partial medial meniscectomy of the left knee from June 10, 
1991.

While the issues cited above were before the Board and the 
Court, the veteran raised additional claims. These claims 
were addressed in a July 1999 rating action. The veteran was 
notified of this decision on August 5, 1999. A notice of 
disagreement regarding only one of these claims, the 
evaluation of the service- connected sinusitis condition, was 
received in August 1999. A statement of the case was issued 
on August 17, 1999. An untimely substantive appeal was 
received from the veteran on August 15, 2000.  The veteran 
was provided notice of this fact in a separate communication 
from the Board to the veteran.  This issue is not before the 
Board at this time.

Since this time, the veteran has raised other claims. These 
new claims were addressed in a rating action in September 
2002. Among other claims addressed, the veteran's sinusitis 
condition was increased from 10 percent to 30 percent 
disabling. A timely notice of disagreement was received in 
August 2003 and a statement of the case was issued in January 
2004. A substantive appeal was not received. Consequently, 
the September 2002 rating action is not before the Board at 
this time.

The veteran has raised another new claim. In February 2004, 
the veteran raised the claim of entitlement to a total rating 
due to unemployability due to her service-connected 
disabilities. It does not appear that the RO has not had the 
opportunity to adjudicate this claim. The RO should take 
appropriate action to adjudicate this claim. In any event, no 
other issue is before the Board at this time.

The appellant appealed the Board's July 2004 denial of the 
claims listed on the title page of this action, along with 
two other increased rating claims involving the left knee, to 
the Court. In February 2005, the Court issued an Order 
granting a joint motion that vacated the July 2004 Board's 
denial of service connection for Hodgkin's disease and 
secondary service connection for a right knee disorder, and 
remanded the case to the Board for proceedings consistent 
with the Secretary's Motion for Remand.  The veteran elected 
not to pursue an appeal with respect to the two remaining 
increased rating claims involving the left knee adjudicated 
in the Board's July 2004 decision.  Thus, those issues are 
not before the Board at this time. 

The issue of entitlement to secondary service connection for 
a right knee disorder, as required by the Court, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Hodgkin's disease was not noted at entrance into service, 
and the presumption of soundness attaches to the veteran.

3.  Shortly after entrance into service, the veteran was 
diagnosed with Hodgkin's disease.

4.  There is clear and unmistakable competent medical 
evidence of record that is of great probative weight 
establishing that the veteran had Hodgkin's disease that 
existed prior to entrance into service.

5.  There is clear and unmistakable competent medical 
evidence of record establishing that Hodgkin's disease was 
not aggravated during or as a result of service.


CONCLUSION OF LAW

The presumption of soundness at entry into service is 
rebutted, and the preexisting Hodgkin's disease is found not 
to have been aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  To rebut the presumption of sound condition for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 
2004); 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

II. Hodgkin's Disease

The veteran entered onto active duty in March 1988. Her 
enlistment evaluation that month (March 23, 1988) was 
essentially normal, with no findings of Hodgkin's disease. 
Therefore, the presumption of soundness attaches, and the 
veteran is presumed to have entered service in sound 
condition.  To rebut the presumption of sound condition for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.

Approximately three weeks after beginning her military 
training, the veteran was diagnosed as suffering from Stage 
IIAe, nodular sclerotic Hodgkin's disease. She was 
subsequently treated for the condition and administratively 
discharged in February 1989.  The Board finds that the 
service medical records, as a whole, indicating this 
condition only weeks after the veteran began her military 
training, provides negative evidence against her claim that 
this condition actually began or worsened during her active 
service.  The service records indicate no injury that would 
have aggravated the condition.  

Following her release from active duty, she applied for VA 
compensation benefits. In her claim, she stated that her 
Hodgkin's disease did not exist before service and that 
because of said service, she developed the disease. 
Alternatively, she contends that even if her disease existed 
before her entrance onto active duty, said duty aggravated 
the condition.

The veteran has not provided any medical statements or 
qualified opinions that support her contentions. However, 
upon receiving the claim at the Board, and in order to 
guarantee that the veteran's claim received every 
consideration, the case was referred to a VA medical advisor 
for an opinion. Doctor "B.G.J.", a Clinical Professor of 
Medicine at the University of California, San Francisco, and 
a staff physician of the hematology-oncology section of the 
VA Medical Center (VAMC) in San Francisco, was asked to 
review the veteran's file and offer an opinion concerning the 
veteran's claim. Her medical opinion is dated January 1997. A 
portion of that opinion is provided below:

The patient entered boot camp at Par[r]is Island on 
March 28, 1988 after a normal physical examination. A 
chest radiograph was apparently not performed prior to 
the start of basic training. Soon after arrival as 
stated in the personnel hearing, the patient noted the 
onset of a nonproductive cough, midsternal chest pain 
aggravated by the cough and malaise. . . . This led to 
chest radiograph which showed a large right sided 
anterior mediastinal mass. After further evaluation a 
diagnosis of nodular sclerosis Hodgkin's disease was 
made and was staged as IIAe. A narrative summary in the 
record states that the largest size of the mediastinal 
mass was 10.5 cm. She was treated with chemotherapy 
(ABVD x 6) followed by radiotherapy. She was 
administratively discharged on February 23, 1989. Follow 
up examinations have shown no evidence of recurrence of 
the malignancy.

It is clear based on the size of the tumor which was 
visible on a plain radiograph and the clinical 
presentation which a few days of starting active duty 
that it was a preexisting condition. The doubling times 
of human tumors are very variable but the usual quoted 
range is 17 days for Ewing sarcoma to over 600 days for 
some adenocarcinomas (ref: DeVita, Cancer - Principles 
and Practice, 4th edition, p 61). More rapid doubling 
times than this only occur in very aggressive non-
Hodgkin's lymphomas such as Burkitts lymphoma. There is 
very little information in the literature on the actual 
doubling times of clinical Hodgkin's disease. In a study 
looking at cell cycle kinetics in malignant lymphoma 
which is very heterogeneous group of disorders, a small 
number of patients with Hodgkin's disease were included. 
The potential doubling time (assuming no cell loss) in 
the biopsy specimens from the patients with Hodgkin's 
lymphoma was 29.2 days with a range of 20-140 days (ref: 
Brons etal, Blood, 11/1/92, volume 80, pp 2336-43). Even 
if we would assume a doubling time half or even a tenth 
of the minimum of this range, it would be impossible to 
reach a 10.5 cm tumor in the time period from entry into 
service to diagnosis based on mathematical calculations 
of the tumor volume.

There is no evidence of any kind that physical exertion 
or training would in any way affect her undiagnosed 
Hodgkin's disease. Therefore there was no aggravation of 
this preexisting but not diagnosed disease by the short 
time of basic training (emphasis added).

In this case, a qualified health care provider, a medical 
expert, has opined that the Hodgkin's disease preexisted the 
veteran's entry into service and that the disease was not 
aggravated by her documented short time in service.  The 
Board finds that this January 1997 medical opinion provides 
clear and unmistakable negative evidence against the claim 
that this condition began or was aggravated during service. 

The examiner clearly explained that the veteran's diagnosed 
Hodgkin's disease existed prior to her entry into service 
based on the size of the tumor, which was shown by chest 
radiograph several days after entering active duty.  Dr. 
"B.G.J." concluded, based on her research and experience, 
that this type of tumor does not grow to be as large as the 
one described in the veteran's service medical records in 
such a short period of time.  The Board finds this opinion to 
be both clear and compelling.  The Board again cites Dr. 
"B.G.J.", who wrote, "there was no aggravation of this 
preexisting but not diagnosed disease by the short time of 
basic training."  The doctor clearly explained that the 
tumor, which was shown by x-ray several days after entering 
active duty, was a preexisting condition.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As noted by the Court, a bare conclusion, even one written by 
a medical professional, without a factual basis in the record 
to support it does not constitute clear and unmistakable 
evidence sufficient to rebut the presumption of soundness. 
Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Board finds that the medical opinion, as cited above, 
provides a detailed factual basis for its findings. The Board 
finds that overwhelming facts of this case support the 
conclusion that this disability preexisted service. In this 
regard, the Board must note that the United States Court of 
Appeals for the Federal Circuit has held that contemporaneous 
evidence of treatment is not required to rebut the 
presumption of soundness; rather, all medically accepted 
evidence can be considered, including a medical opinion 
acquired several years after service. Harris v. West, 203 
F.3d 134 (Fed. Cir. 2000).

The veteran maintains that her Hodgkin's disease was somehow 
related to her military service. Yet, she has only submitted 
her own assertions as evidence in support of her claim. She 
has not provided any credible medical statements or records 
that would etiologically link this disorder with her military 
service. Moreover, she has not submitted any credible medical 
evidence that would corroborate her statements that this 
disorder was aggravated by her military service. She has only 
provided her own opinion. Mere contentions of the veteran, no 
matter how well meaning, without supporting medical evidence 
that would etiologically relate her condition with conditions 
suffered from while in service, or her service in general, is 
not competent medical evidence. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.

While the Board and the veteran are not qualified to make a 
medical determination, the Board is qualified to judge the 
probative value of a medical statement. In this case, the 
Board finds that the January 1997 expert opinion, which the 
Board believes is entitled to great probative weight, clearly 
and unmistakably rebuts the presumption of soundness.  
Furthermore, the January 1997 expert opinion shows that the 
veteran's Hodgkin's disease clearly and unmistakably existed 
prior to service, and the veteran's active duty service 
clearly and unmistakably did not aggravate the disease.  See 
VAOPGCPREC 3-2003.  The medical report clearly and 
unmistakably indicates no aggravation of this preexisting, 
but not diagnosed, disease by the short time of basic 
training.  The service and post-service records supports such 
a finding.  The Board finds that the facts of this case, 
including all service and post-service medical records, 
clearly and unmistakably support such a finding.  

The evidence, both on a clear factual basis (the fact that 
the condition was discovered so soon after her service began) 
and on a medical basis (the medial opinion of the expert 
cited above), provides clear and unmistakable evidence 
against the claim that this condition was caused or 
aggravated by the veteran's service, and clearly and 
unmistakably rebuts the presumption of soundness.  
Accordingly, the veteran's claim is denied.

III.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the VCAA was signed 
into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004). The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Board previously 
remanded this case to the RO simply to address the VCAA.

The Board notes that, pursuant to the Court's remand, no 
dispute has been entered regarding VA's compliance with VCAA.  
Nevertheless, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished. Through the October 2002 letter from the RO to 
the veteran regarding her claims, the SOC, more than ten 
supplemental SOC (SSOC), several Board remands, the extensive 
communication between the RO and veteran in this case, and 
the Court's decisions in this case, the veteran and her 
representative have been informed of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
her claims. For the veteran or her attorney to argue 
otherwise would be to ignore the more than ten-year history 
of this case. Consequently, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence necessary to support her claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board finds that the RO's October 2002 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, the Court's decisions in this case, the Board 
remands, as well as the hearing held before the RO, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). The veteran has responded to this request 
for information, and additional medical records were 
obtained.

In addition to the above-cited authority, the Board points 
out that, in the decision of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of October 2002 (pages one 
through three) notifies the veteran of the importance of 
showing a current disability and showing an injury or 
disability based on service or a service connected 
disability. It also informs the veteran of the requirements 
for an increased evaluation for the service-connected knee 
(page three).

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of October 2002 indicates that to 
help complete his application, the RO would request medical 
records from any VA medical center which treated him, along 
with other actions which were undertaken, including the 
obtaining of a VA medical opinion.

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the October 2002 letter 
(page three) informed the veteran of evidence the VA needed 
from him.

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in 
October 2002, the RO requested that the veteran submit 
evidence of injury incurred in or aggravated by service 
(pages one and two) or medical evidence of a relationship 
between the right knee disability and the service connected 
left knee (page two). Beyond the above, the veteran clearly 
indicates that he has no additional evidence to submit and is 
not aware of any evidence that would support his claim that 
the RO has not already obtained or could obtain. The 
veteran's attorney is clearly aware of the evidence needed 
support the veteran's claims.

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant. See 38 U.S.C.A § 
7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").

In this case, the rating action appealed was issued many 
years before the VCAA. However, following the enactment of 
the VCAA, the RO issued a letter to the veteran in October 
2002, and then issued another rating action in May 2003 
regarding the left knee disorder, meeting the Pelegrini 
requirements. The RO also had the opportunity to review all 
claims in the most recent SSOC. In any event, in this case, 
any lack of full Pelegrini notice prior to a rating action 
has not, in any way, prejudiced the appellant. The Board 
remanded this case simply to meet VCAA requirements. 
Moreover, the RO specifically notified the veteran of the 
VCAA duties to notify and assist in the October 2002 letter 
and the most recent statements of the case. Hence, the Board 
finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless. See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.

In adjudicating this case, the Board notes that additional 
outpatient treatment records were obtained by the RO 
following the May 2003 supplemental statement of the case. 
The Board has reviewed these treatment records and finds that 
they are not pertinent to the veteran's claims. Most of the 
records do not refer to the disorders at issue. Accordingly, 
this evidence is not pertinent to the veteran's current 
claims. As a result, an additional supplemental statement of 
the case is not warranted. Such an action would only lead to 
unnecessary delay in the adjudication of this case.

In the Court's April 2001 Order (page three), it was 
indicated that the RO did not obtain medical records 
regarding the left knee cited within an August 1998 
examination. In this regard, the Board must note the 
extensive efforts of the RO to obtain these records. For 
example, in December 2002, the RO contacted the VAMC and 
request "any records that would help [the veteran] claims . . 
." Extensive treatment records were obtained by the RO 
following the Court's April 2001 decision. However, it is the 
Board's finding that these records, when taken as a whole, 
not only fail to provide a basis to grant any of the 
veteran's claims, but provide additional evidence against the 
veteran's claims. For example, they make little reference to 
a bilateral knee disorder and any of the disorders at issue 
before the Board at this time. Additional treatment records 
from 1998, or at any other time, even if such records exist, 
would not provide a basis to grant the increased rating claim 
in light extensive negative evidence which indicates the true 
nature and extent of the left knee disorder. In this regard, 
it is important to note that the veteran has never indicated 
that there are medical records available (which the RO has 
not obtained) which would provide a basis to grant the 
service connection claims.

The Board also finds that the duty to assist the veteran has 
been met in this case. A VA medical opinion have been 
obtained and the RO has obtained all pertinent medical 
records that can be obtained. Neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain that could be obtained. Review of this 
case indicates no pertinent medical evidence that would 
support the veteran's claim is available. Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for Hodgkin's disease is 
denied.


REMAND

In July 2004, page 27 to 28, the Board stated, in pertinent 
part:

In the Court's April 2001 Order (pages two and three), 
it was indicated that the VA examination obtained by the 
Board at that time did not meet the requirements of 
Board's 1998 remand, a violation of Stegall v. West, 11 
Vet. App. 268. 270-1 (1998).  This defect was cured 
within the VA examination of March 2003, in which the 
examiner was asked determine the etiology of the right 
knee condition.  It is clear that the examiner in March 
2003 (in page three of the report) had difficulties 
finding a current right knee disorder, let alone 
associating this alleged condition with the left knee.  
While mild degenerative joint disease was indicated 
within the addendum (page four of the report), the 
examiner clearly states, when asked what degree of right 
knee disability has been caused by the left knee 
disorder with one word: "none".  The Board cannot ask 
for a clearer medical opinion.

Notwithstanding the above (and with no reference to the 
above), the joint motion of February 2005 finds that March 
2003 examination report in not in compliance with the Board's 
August 2002 remand.  The basis for this finding by the 
parties of the joint motion, in light of what can truly be 
considered an extremely clear medical opinion, without any 
reference to the Board's reasons and basis for proceeding in 
this case (that made specific citation to the Court's 
decision in Stegall), rather than remanding this case once 
again for yet another examination in a case with a long 
procedural history is, at best, problematic.       

Pursuant to the joint motion, the March 2003 VA examination 
report is found by the Court inadequate for rating purposes.  
The Board requested in the August 2002 remand that all 
necessary tests should be conducted, and the examiner should 
review the results of any testing prior to completion of the 
report.  The parties of the joint motion find it "unclear" 
from the March 2003 VA examination report and addendum 
whether the examiner considered x-ray findings of the 
veteran's right knee (which showed minimal medial joint space 
narrowing with mild degenerative joint disease in the 
addendum to the March 2003 VA examination report).  The 
Court's instructions must be compiled with. 

In light of this alleged ambiguity found by the Court, the 
Board must remand this issue for another examination that 
complies with the previous August 2002 remand request.

This case is REMANDED to the RO for the following actions: 

1.  The RO should schedule the veteran 
for an examination.  With respect to any 
right knee disability, the examiner is 
requested to answer the following 
questions:

(a)  If a right knee condition is 
found, what is the etiology of that 
condition?  Has the right knee 
disability been caused by the 
service-connected left knee 
condition?

(b)  If a right knee condition has 
been found, has the left knee 
disability increased the severity of 
the right knee condition?  If so, 
approximately what degree of 
additional severity is caused by the 
left knee disorder?

The claims folder and this remand must be 
made available to the examiner.  

2.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
descriptions or adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (2004); see also Stegall, 
11 Vet. App. 268.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


